Supreme Court of Florida
                          THURSDAY, AUGUST 29, 2019

                                                             CASE NO.: SC18-2081
                                                              Lower Tribunal No(s).:
                                                          352011CF000105AXXXXX
DONALD OTIS WILLIAMS                       vs.    STATE OF FLORIDA

Petitioner(s)                                     Respondent(s)

      Petitioner has submitted what is styled an all writs petition, seeking to

compel the trial court to include him in certain proceedings and to rule on pending

motions, and related pleadings. This case is hereby transferred to the Fifth District

Court of Appeal for consideration as a mandamus proceeding. The transferee court

shall treat the petition and related pleadings as if it had been originally filed there

on the date it was filed in this Court. Any determination concerning the timeliness

of this appellate proceeding shall be made by the transferee court. Any

determination concerning whether a filing fee shall be applicable to this case shall

be made by the transferee court. Any and all pending motions in this case are

hereby deferred to the transferee court. Any future pleadings filed regarding this

case should be filed in the above-mentioned district court at 300 South Beach

Street, Daytona Beach, Florida 32114.

CANADY, C.J., and POLSTON, LAWSON, LAGOA, LUCK, and MUÑIZ, JJ.,
concur.
LABARGA, J., concurs in result with an opinion.
CASE NO.: SC18-2081
Page Two


NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LABARGA, J., concurring in result.

      Based upon the unique facts and circumstances presented by this case, I

concur with the decision of the majority to transfer this matter to the Fifth District

Court of Appeal. However, I wish to emphasize that my decision in this specific

case should not be interpreted as a change in my view with respect to this Court’s

longstanding precedent governing our jurisdiction over capital cases. See State v.

Fourth Dist. Court of Appeal, 697 So. 2d 70, 71 (Fla. 1997) (“[W]e now hold that

in addition to our appellate jurisdiction over sentences of death, we have exclusive

jurisdiction to review all types of collateral proceedings in death penalty cases.

This includes cases in which this Court has vacated a death sentence and

remanded for further penalty proceedings.” (emphasis supplied)).

A True Copy
Test:
CASE NO.: SC18-2081
Page Three


cd
Served:

DOUGLAS T. SQUIRE
DONALD OTIS WILLIAMS
HON. MARK JAY HILL
HON. GARY J. COONEY, CLERK
HON. JOANNE P. SIMMONS, CLERK
HUGH DEAN BASS, JR.